ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

EXCEPTIONS PRELIMINAIRES

ARRET DU 27 FEVRIER 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA y. UNITED STATES
OF AMERICA)

PRELIMINARY OBJECTIONS

JUDGMENT OF 27 FEBRUARY 1998
Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Etas-Unis d’ Amérique), exceptions préliminaires, arrêt, C.LJ.
Recueil 1998, p. 115

Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Preliminary Objections, Judgment, I. C.J.
Reports 1998, p. 115

 

N° de vente:
ISSN 0074-4441 Sales number 69 9

ISBN 92-1-070762-1

 

 

 
115

COUR INTERNATIONALE DE JUSTICE

1998 ANNÉE 1998
27 février
Rôle général
n° 89 27 février 1998

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

EXCEPTIONS PRELIMINAIRES

Exception d’incompétence — Convention de Montréal du 23 septembre 1971
— Traité en vigueur entre les Parties — Paragraphe 1 de l’article 14 de la
convention.

Motifs d’incompétence invoqués lors de la phase de la procédure relative aux
mesures conservatoires — Arguments repris à titre incident dans la présente
phase de la procédure — Négociations — Demande d'arbitrage — Délai de six
mois pour saisir la Cour.

Allégation d’inexistence de tout différend juridique concernant l'interpréta-
tion ou l’application de la convention de Montréal — Différend de nature géné-
rale sur le régime juridique applicable à la destruction de l'appareil de la Pan
Am au-dessus de Lockerbie — Différends spécifiques concernant l'interprétation
et l'application de l’article 7 de la convention, lu conjointement avec ses ar-
ticles I, 5, 6 et 8, ainsi que l'interprétation et l'application de l'article 11 de la
convention.

Allégation selon laquelle il n’appartiendrait pas à la Cour de se prononcer sur
la licéité des actions engagées par le défendeur en vue d’obtenir la livraison des
deux auteurs présumés de l'infraction — Compétence de la Cour pour juger de
la licéité de ces actions dans la mesure où elles seraient contraires aux disposi-
tions de la convention de Montréal.

Résolutions 748 (1992) et 883 (1993) du Conseil de sécurité — Adoption
116 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

après le dépôt de la requête — Appréciation de la compétence à la date d’intro-
duction de la requête.

Exception d'irrecevabilité — Allégation selon laquelle le différend entre les
Parties serait régi par les résolutions 748 (1992) et 883 (1993) du Conseil de
sécurité et non par la convention de Montréal — Appréciation de la recevabilité
à la date d'introduction de la requête — Adoption des résolutions après le dépôt
de la requête.

Exception de non-lieu — Allégation selon laquelle il n'y aurait plus lieu à sta-
tuer sur les demandes formulées par le demandeur car les résolutions 748
(1992) et 883 (1993) du Conseil de sécurité les auraient privées de tout objet —
Paragraphe 1 de l'article 79 du Règlement de la Cour — Exception « prélimi-
naire» — Modalités de présentation — Paragraphe 7 de l'article 79 du Règle-
ment — Revision de 1972 — Exception «non exclusivement » préliminaire com-
portant « à la fois des aspects préliminaires et des aspects de fond» — Droits au
fond constituant l’objet même d'une décision sur l'exception.

Demande présentée à titre subsidiaire et tendant à ce que la Cour «rés[olve]
l'affaire au fond dès maintenant» — En soulevant des exceptions préliminaires,
le défendeur a fait un choix procédural dont l'effet est, selon les termes exprès
du paragraphe 3 de l'article 79, de suspendre la procédure sur le fond.

Fixation des délais pour la suite de la procédure.

ARRÊT

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président en
l'affaire; M. SCHWEBEL, président de la Cour; MM. Opa, BEDJAOUI,
GUILLAUME, RANJIEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA,
VERESHCHETIN, PARRA-ARANGUREN, KOOIMANS, REZEK, juges;
M. Ez-Kosxeri, juge ad hoc; M. VALENCIA-OsPINA, greffier.

En l'affaire relative à des questions d’interprétation et d’application de la
convention de Montréal de 1971 résultant de l’incident aérien de Lockerbie,

entre

la Grande Jamahiriya arabe libyenne populaire et socialiste,
représentée par
S. Exc. M. Hamed Ahmed Elhouderi, ambassadeur, secrétaire du bureau
populaire de la Grande Jamahiriya arabe libyenne populaire et socialiste
aux Pays-Bas, ;
comme agent;
M. Mohamed A. Aljady,
M. Abdulhamid Raeid,
comme conseils ;
M. Abdelrazeg El-Murtadi Suleiman, professeur de droit international public
à la faculté de droit de l’Université de Benghazi,
M. Jan Brownlie, C.B.E., Q.C., F.B.A., professeur de droit international
public, titulaire de la chaire Chichele à l’Université d'Oxford,
117 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

M. Jean Salmon, professeur émérite de droit à l’Université libre de Bruxelles,

M. Éric Suy, professeur de droit international à l’Université catholique de
Louvain (K.U. Leuven),

M. Eric David, professeur de droit à l’Université libre de Bruxelles,

comme conseils et avocats;

M. Nicolas Angelet, premier assistant à la faculté de droit de l’Université
catholique de Louvain (K.U. Leuven),

M”” Barbara Delcourt, assistante à la faculté des sciences sociales, politiques
et économiques de l’Université libre de Bruxelles, collaboratrice scienti-
fique au centre de droit international et à l'institut d’études européennes

de l’Université libre de Bruxelles,
M. Mohamed Awad,

comme conseillers,
et

les Etats-Unis d’Amérique,
représentés par
M. David R. Andrews, conseiller juridique du département d'Etat des Etats-
Unis,
comme agent;

M. Michael J. Matheson, conseiller juridique adjoint principal du départe-
ment d'Etat des Etats-Unis,

comme coagent;

M. John R. Crook, conseiller juridique adjoint du département d’Etat des
Etats-Unis,

M. Sean D. Murphy, conseiller chargé des affaires juridiques à ’ambassade
des Etats-Unis aux Pays-Bas,

M. Oscar Schachter, professeur à la faculté de droit de l’Université Colum-
bia,

M”® Elisabeth Zoller, professeur à l’Université de Paris II,

comme conseils et avocats;

M. John J. Kim, du bureau du conseiller juridique du département d’Etat des
Etats-Unis,

M. Brian Murtagh, du département de la justice des Etats-Unis,

comme conseils,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 3 mars 1992, le Gouvernement de la Grande Jamahiriya arabe libyenne
populaire et socialiste (dénommée ci-après la «Libye») a déposé au Greffe de la
Cour une requête introductive d’instance contre le Gouvernement des Etats-
Unis d'Amérique (dénommés ci-après les « Etats-Unis») au sujet d’un «diffé-
rend entre la Libye et les Etats-Unis concernant l'interprétation ou l’applica-
tion de la convention de Montréal» du 23 septembre 1971 pour la répression

6
118 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

d’actes illicites dirigés contre la sécurité de l’aviation civile (dénommée ci-après
la «convention de Montréal»). Dans la requête, il était fait référence à la des-
truction le 21 décembre 1988, au-dessus de Lockerbie (Ecosse), de l’appareil
qui assurait le vol 103 de la Pan Am, ainsi qu'aux accusations prononcées en no-
vembre 1991 par un Grand Jury des Etats-Unis contre deux ressortissants
libyens soupçonnés d’avoir fait placer à bord de l’appareil une bombe qui, en
explosant, l’aurait détruit. La requête invoquait comme base de compétence
le paragraphe 1 de Particle 14 de la convention de Montréal.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement des Etats-Unis par le greffier;
conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.

3. Conformément au paragraphe 3 de l’article 69 du Règlement, le greffier a
adressé au secrétaire général de l’Organisation de l’aviation civile internationale
la notification prévue au paragraphe 3 de l’article 34 du Statut.

Conformément à l’article 43 du Règlement, le greffier a en outre adressé la
notification prévue au paragraphe 1 de l’article 63 du Statut à tous les Etats
qui, sur la base de renseignements obtenus des gouvernements dépositaires,
sont apparus comme étant parties à la convention de Montréal.

4. La Cour ne comptant pas sur le siège de juge de nationalité libyenne, la
Libye s’est prévalue du droit que lui confère le paragraphe 2 de l’article 31 du
Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’affaire: elle
a désigné à cet effet M. Ahmed Sadek El-Kosheri.

5. Le 3 mars 1992, dès après le dépôt de sa requête, la Libye a présenté une
demande en indication de mesures conservatoires en vertu de l’article 41 du
Statut.

Par ordonnance en date du 14 avril 1992, la Cour, après avoir entendu les
Parties, a dit que les circonstances de l’espèce n’étaient pas de nature à exiger
l’exercice de son pouvoir d’indiquer des mesures conservatoires.

6. Par ordonnance du 19 juin 1992, la Cour, compte tenu des demandes des
Parties, a fixé au 20 décembre 1993 la date d’expiration du délai pour le dépôt
du mémoire de la Libye et au 20 juin 1995 la date d’expiration du délai pour le
dépôt du contre-mémoire des Etats-Unis.

La Libye a dûment déposé son mémoire dans le délai ainsi prescrit.

7. Dans le délai fixé pour le dépôt de leur contre-mémoire, les Etats-Unis ont
déposé des exceptions préliminaires à la compétence de la Cour et à la receva-
bilité de la requête.

En conséquence, par ordonnance du 22 septembre 1995, la Cour, constatant
qu’en vertu des dispositions du paragraphe 3 de l’article 79 du Règlement la
procédure sur le fond était suspendue, a fixé au 22 décembre 1995 la date
d’expiration du délai dans lequel la Libye pourrait présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions préliminaires.

La Libye a déposé un tel exposé dans le délai ainsi prescrit, et l’affaire s’est
trouvée en état pour ce qui est des exceptions préliminaires.

8. Par lettre en date du 19 février 1996, le greffier, conformément au para-
graphe 3 de Particle 34 du Statut, a communiqué les pièces de la procédure
écrite au secrétaire général de l'Organisation de l’aviation civile internationale
et a précisé, en se référant au paragraphe 2 de Particle 69 du Règlement, que, si
lPOrganisation souhaitait présenter à la Cour des observations écrites, celles-ci
ne devraient porter, au stade considéré, que sur les questions de compétence et
de recevabilité.

Par lettre du 26 juin 1996, le secrétaire général de l'Organisation de l'aviation
119 CONVENTION DE MONTREAL DE 1971 (ARRÊT)

civile internationale a fait savoir à la Cour que l'Organisation «n’a[vait] pas
d'observations à faire pour le moment» mais désirait être tenue informée de
l’évolution de l’affaire, afin d’être en mesure de déterminer s’il conviendrait de
présenter des observations à un stade ultérieur.

9. Le président de la Cour, étant ressortissant de l’une des Parties à l’affaire,
ne pouvait pas, en vertu du paragraphe 1 de l’article 32 du Règlement, exercer
la présidence aux fins de la présente espèce. Il a donc incombé au vice-prési-
dent, conformément au paragraphe | de l’article 13 du Règlement, d’assurer la
présidence en l’affaire.

10. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
décidé de rendre accessibles au public, à l'ouverture de la procédure orale, les
exceptions préliminaires des Etats-Unis et l’exposé écrit contenant les observa-
tions et conclusions de la Libye sur ces exceptions, ainsi que les documents qui
étaient joints à ces pièces.

11. Des audiences publiques ont été tenues entre le 13 et le 22 octobre 1997,
au cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour les Etats-Unis: M. David Andrews,
M. Sean D. Murphy,
M. John R. Crook,
M. Oscar Schachter,
M”” Elisabeth Zoller,
M. Michael J. Matheson.

Pour la Libye: S. Exc. M. Hamed Ahmed Elhouderi,
M. Abdelrazeg El-Murtadi Suleiman,
M. Jean Salmon,
M. Eric David,
M. Eric Suy,
M. Ian Brownlie.

A Paudience, des membres de la Cour ont posé aux Parties des questions,
auxquelles il a été répondu par écrit, après la clôture de la procédure orale.

%

12. Dans la requête, les demandes ci-après ont été formulées par la Libye:

«En conséquence, tout en se réservant le droit de compléter et modifier
s’il y a lieu la présente conclusion en cours de procédure, la Libye prie la
Cour de dire et jugèr:

a) que la Libye a satisfait pleinement à toutes ses obligations au regard de
la convention de Montréal;

b) que les Etats-Unis ont violé, et continuent de violer, leurs obligations
juridiques envers la Libye stipulées aux articles 5, paragraphes 2 et 3, 7,
8, paragraphe 2, et 11 de la convention de Montréal;

c) que les Etats-Unis sont juridiquement tenus de mettre fin et de renon-
cer immédiatement à ces violations et à toute forme de recours à la
force ou à la menace contre la Libye, y compris la menace de recourir
à la force contre la Libye, ainsi qu’à toute violation de la souveraineté,
de l’intégrité territoriale et de l'indépendance politique de la Libye. »

13. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

8
120 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

Au nom du Gouvernement libyen,
dans le mémoire:

«Par ces motifs, et tout en se réservant le droit de compléter et modifier
s’il y a lieu les présentes conclusions en cours de procédure, la Libye prie la
Cour de dire et juger:

a) que la convention de Montréal s’applique au présent litige;

b) que la Libye a pleinement satisfait à toutes ses obligations au regard de
la convention de Montréal et est fondée à exercer la compétence pénale
prévue par cette convention;

c) que les Etats-Unis ont violé, et continuent de violer, leurs obligations
juridiques envers la Libye stipulées à l’article 5, paragraphes 2 et 3, à
Particle 7, à l’article 8, paragraphe 3, et à l’article 11 de la convention
de Montréal;

d) que les Etats-Unis sont juridiquement tenus de respecter le droit de la
Libye à ce que cette convention ne soit pas écartée par des moyens qui
seraient au demeurant en contradiction avec les principes de la Charte
des Nations Unies et du droit international général de caractère impé-
ratif qui prohibent l’utilisation de la force et la violation de la souve-
raineté, de l'intégrité territoriale, de l’égalité souveraine des Etats et de
leur indépendance politique.»

Au nom du Gouvernement des Etats-Unis,
dans les exceptions préliminaires:

«Les Etats-Unis d'Amérique prient la Cour d’accueillir les exceptions à
la compétence de la Cour qu’ils ont présentées et de décliner de connaître
de l'affaire.»

Au nom du Gouvernement libyen,
dans l’exposé écrit contenant ses observations et conclusions sur les exceptions
préliminaires :

«Par ces motifs, et tout en se réservant le droit de compléter ou modi-
fier, s’il y a lieu, les présentes conclusions en cours de procédure, la Libye
prie la Cour de dire et'juger:

— que les exceptions préliminaires présentées par les Etats-Unis doivent
être rejetées et qu’en conséquence :
a) la Cour est compétente pour statuer sur la requête libyenne,
b) cette requête est recevabie;

— que la procédure doit être poursuivie quant au fond du différend. »

14. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement des Etats-Unis,
à Paudience du 20 octobre 1997:

«Les Etats-Unis d'Amérique prient la Cour d’accueillir les exceptions à
la compétence de la Cour qu’ils ont présentées et de décliner de connaître
de l’affaire relative à des Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Etats-Unis d’ Amérique) .»
121 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

Au nom du Gouvernement libyen,
à l’audience du 22 octobre 1997:

«La Jamahiriya arabe libyenne prie la Cour de bien vouloir dire et
juger:
— que les exceptions préliminaires présentées par ... les Etats-Unis doi-
vent étre rejetées et qu’en conséquence:
a) la Cour est compétente pour statuer sur la requête libyenne,
b) cette requête est recevable;

— que la procédure doit être poursuivie quant au fond du différend.»

«x * x
15. Dans le dernier état de leur argumentation en l’espèce, les Etats-
Unis ont soulevé trois exceptions: la premiére visant la compétence de la
Cour, la deuxième portant sur la recevabilité de la requête et la troisième
alléguant qu’il n’y a plus lieu à statuer sur les demandes de la Libye car
elles auraient été privées de tout objet. Selon les Etats-Unis, chacune de
ces exceptions revêt «un caractère authentiquement préliminaire». En
outre, les Etats-Unis ont fait valoir à titre subsidiaire que, si la Cour se
déclarait néanmoins compétente et décidait d'exercer sa compétence, elle
pourrait et devrait «résoudre l’affaire au fond dès maintenant» en déci-
dant, à titre préliminaire, qu’il ne peut être donné suite aux mesures sol-
licitées par la Libye.
* * *
16. La Cour examinera en premier lieu l'exception soulevée par les
Etats-Unis concernant sa compétence.
17. La Libye soutient que la Cour est compétente sur la base du para-
graphe 1 de l’article 14 de la convention de Montréal, qui dispose que:

«Tout différend entre des Etats contractants concernant l’inter-
prétation ou l’application de la présente convention qui ne peut pas
être réglé par voie de négociation est soumis à l'arbitrage, à la
demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
de la demande d’arbitrage, les Parties ne parviennent pas à se mettre
d’accord sur l’organisation de l'arbitrage, l’une quelconque d’entre
elles peut soumettre le différend à la Cour internationale de Justice,
en déposant une requête conformément au Statut de la Cour.»

18. Les Parties conviennent que la convention de Montréal est en
vigueur entre elles et qu'elle l'était déjà, aussi bien lors de la destruction
de l'appareil de la Pan Am au-dessus de Lockerbie, le 21 décembre 1988,
qu’au moment du dépôt de la requête, le 3 mars 1992. Toutefois, le défen-
deur conteste la compétence de la Cour au motif que, selon lui, il n’a pas
été satisfait, en l’espéce, à toutes les exigences énoncées au paragraphe |
de l’article 14 de la convention de Montréal.

* OF

10
122 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

19. Les Etats-Unis contestent la compétence de la Cour en alléguant
principalement que la Libye n’a pas établi, premièrement, qu’il existe
un différend juridique entre les Parties et, deuxièmement, qu’un tel diffé-
rend concernerait l'interprétation ou l’application de la convention de
Montréal et entrerait par suite dans les prévisions du paragraphe 1 de
l’article 14 de cette convention.

Toutefois, a l’audience, les Etats-Unis se sont aussi référés, à titre inci-
dent, aux arguments qu'ils avaient avancés, lors de la phase de la procé-
dure relative aux mesures conservatoires, sur le point de savoir si le dif-
férend qui, d’aprés la Libye, existerait entre les Parties ne pouvait se
régler par voie de négociation, si la Libye avait présenté une demande
d'arbitrage en bonne et due forme et si elle avait respecté le délai de six
mois prescrit par le paragraphe 1 de l’article 14 de la convention.

20. La Cour relève qu’en l’espèce le défendeur a toujours soutenu que
la destruction de l’appareil de la Pan Am au-dessus de Lockerbie n'avait
suscité entre les Parties aucun différend concernant l'interprétation ou
l'application de la convention de Montréal et que, de ce fait, il n’y avait,
de avis du défendeur, aucune question à régler par voie de négociation
conformément à la convention; elle constate que la proposition d’arbi-
trage contenue dans la lettre que le secrétaire libyen du comité populaire
de liaison avec l'étranger et de coopération internationale a adressée le
18 janvier 1992 au secrétaire d’Etat des Etats-Unis est restée sans réponse:
et elle note en particulier que le défendeur a clairement exprimé son
intention de ne pas accepter d’arbitrage — sous quelque forme que ce soit
— lorsqu'il a présenté et vigoureusement soutenu la résolution 731 (1992)
que le Conseil de sécurité a adoptée trois jours plus tard, le 21 janvier
1992.

En conséquence, de l’avis de la Cour, le différend qui existerait entre
les Parties ne pouvait ni être réglé par voie de négociation ni être soumis
à l'arbitrage en application de la convention de Montréal, et le refus du
défendeur de prendre part à un arbitrage pour régler ce différend exo-
nérait la Libye de toute obligation, aux termes du paragraphe 1 de l’ar-
ticle 14 de la convention, d'observer un délai de six mois à compter de la
demande d'arbitrage avant de saisir la Cour.

* Ox

21. Comme les Parties l’ont rappelé, la Cour permanente de Justice
internationale a affirmé dès 1924 qu’«un différend est un désaccord sur
un point de droit ou de fait, une contradiction, une opposition de thèses
juridiques ou d’intérêts entre deux personnes» (Concessions Mavrom-
matis en Palestine, 1924, C.P.J.I. série A n° 2, p. 11). La Cour actuelle a
pour sa part souligné, dans son arrêt du 30 juin 1995 en l’affaire relative
au Timor oriental (Portugal c. Australie), ce qui suit:

«Pour établir l’existence d’un différend: «Il faut démontrer que la
réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre» (Sud-Ouest africain, exceptions préliminaires, arrêt, C.LJ.

11
123 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

Recueil 1962, p. 328); par ailleurs, «l’existence d’un différend inter-
national demande à être établie objectivement» (Interprétation des
traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, CI.J. Recueil 1950, p. 74).» (CLJ.
Recueil 1995, p. 100.)

FA

22. Dans sa requête et son mémoire, la Libye a soutenu que la conven-
tion de Montréal est le seul instrument applicable à la destruction de
Vappareil de la Pan Am au-dessus de Lockerbie pour les motifs suivants:

a) le défendeur et la Libye sont liés par la convention de Montréal, qui
est en vigueur entre les Parties;

b) cette convention est spécifiquement destinée à prévenir ce type d’actes
(troisième paragraphe du préambule);

c) les actes imputés aux ressortissants libyens sont visés par l’article pre-
mier de la convention de Montréal;

d) «le système de la convention de Montréal est, par rapport au système
de la Charte des Nations Unies, à la fois une /ex posterior et une lex
specialis; il en résulte que, pour les questions qui relévent de cette
convention, celle-ci doit à priori l’emporter sur les systèmes prévus
par la Charte»;

e) il n'existe aucune autre convention relative au droit pénal internatio-
nal en vigueur qui soit applicable à ces questions dans les rapports
entre la Libye et les Etats-Unis.

23. Les Etats-Unis ne nient pas que, comme tels, les faits de la cause
puissent entrer dans les prévisions de la convention de Montréal. Toute-
fois, ils soulignent qu’en l’espèce, dès que la Libye a invoqué Ja conven-
tion de Montréal, ils ont fait valoir que celle-ci n’était pas en jeu car la
question à régler n’avait pas trait à des «divergences bilatérales» mais
«était celle d’une menace à la paix et à la sécurité internationales résul-
tant d’un terrorisme parrainé par un Etat».

24. Ainsi, les Parties s’opposent sur la question de savoir si la destruc-
tion de l’appareil de la Pan Am au-dessus de Lockerbie est régie par la
convention de Montréal. Il existe donc un différend entre les Parties sur
le régime juridique applicable à cet événement. Un tel différend concerne,
de l’avis de la Cour, l'interprétation et application de la convention de
Montréal, et, conformément au paragraphe 1 de l’article 14 de la conven-
tion, il appartient à la Cour de le trancher.

*

25. En outre, dans sa requête et son mémoire, la Libye, à l’appui des
conclusions reproduites, respectivement, aux paragraphes 12 (alinéas a)
et b)) et 13 (alinéas b) et c)) ci-dessus, a en particulier souligné les six
points suivants:

12
124 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

a)

b)

c)

d)

f)

les actes qui ont entraîné la destruction de l’appareil de la Pan Am
au-dessus de Lockerbie constituent l’une des infractions visées par
l’article premier de la convention de Montréal et celle-ci doit partant
s’appliquer à ces faits;

la Libye s’est acquittée de l’obligation que lui impose le paragraphe 2
de l’article 5 de la convention de Montréal d'établir sa compétence à
l'égard des auteurs présumés de la destruction de l’aéronef et elle a le
droit d’exercer la compétence ainsi établie;

elle a exercé sa compétence à l'égard des deux auteurs présumés de
l’infraction en vertu de son code pénal et le défendeur ne devrait pas
entraver l'exercice de cette compétence;

elle a exercé les droits qu’elle tient de l’article 6 de la convention de
Montréal en prenant toutes les mesures nécessaires pour assurer la
présence des deux auteurs présumés de l’infraction, en procédant à
des enquêtes préliminaires, en avisant les Etats intéressés et en leur
indiquant qu’elle entendait exercer sa compétence, mais le défendeur
tente, selon elle, par ses actions et ses menaces, d'empêcher l’applica-
tion de la convention;

la Libye ayant décidé de ne pas extrader les deux auteurs présumés de
linfraction, l’article 7 de la convention de Montréal lui confère le
droit de les déférer à ses autorités compétentes aux fins d’engager des
poursuites pénales conformément au droit libyen;

elle est en droit, conformément au paragraphe 3 de l’article 8 de la
convention de Montréal, de ne pas extrader les deux auteurs présumés
de linfraction car il s’agit de ressortissants libyens et la Constitution
libyenne n’autorise pas leur extradition.

26. Le défendeur conteste que la convention de Montréal confère à la

Libye les droits qu’elle entend ainsi faire valoir. Il prétend en outre
qu'aucune des dispositions auxquelles la Libye se réfère n’impose d’obli-

ga

tion aux Etats-Unis. Enfin, il rappelle qu'il n’a jamais invoqué lui-

même la convention de Montréal et observe que rien, dans cette conven-
tion, ne ’empéchait de demander la livraison des auteurs présumés de
l'infraction en dehors du cadre de ladite convention.

13

27. L'article premier de la convention de Montréal dispose ce qui suit:

«1. Commet une infraction pénale toute personne qui illicitement
et intentionnellement:

a) accomplit un acte de violence à l’encontre d’une personne se
trouvant à bord d’un aéronef en vol, si cet acte est de nature à
compromettre la sécurité de cet aéronef;

b) détruit un aéronef en service ou cause à un tel aéronef des dom-
mages qui le rendent inapte au vol ou qui sont de nature à com-
promettre sa sécurité en vol;

c} place ou fait placer sur un aéronef en service, par quelque moyen
que ce soit, un dispositif ou des substances propres à détruire
ledit aéronef ou à lui causer des dommages qui le rendent inapte
125

CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)
au vol ou qui sont de nature à compromettre sa sécurité en
vol;

d) détruit ou endommage des installations ou services de navigation
aérienne ou en perturbe le fonctionnement, si l’un de ces actes est
de nature à compromettre la sécurité d’aéronefs en vol;

e) communique une information qu’elle sait être fausse et, de ce
fait, compromet la sécurité d’un aéronef en vol.

2. Commet également une infraction pénale toute personne qui:
a) tente de commettre l’une des infractions énumérées au para-
graphe 1 du présent article;

b) est le complice de la personne qui commet ou tente de commettre
Pune de ces infractions.»

L'article 5 est ainsi conçu:

«1. Tout Etat contractant prend les mesures nécessaires pour éta-
blir sa compétence aux fins de connaître des infractions dans les cas
suivants:

a) si l'infraction est commise sur le territoire de cet Etat;

b) si l'infraction est commise à l’encontre ou à bord d’un aéronef
immatriculé dans cet Etat;

c) si Paéronef à bord duquel infraction est commise atterrit sur
son territoire avec l’auteur présumé de l’infraction se trouvant
encore à bord;

d) si l'infraction est commise à l’encontre ou à bord d’un aéronef
donné en location sans équipage à une personne qui a le siège
principal de son exploitation ou, à défaut, sa résidence perma-
nente dans ledit Etat.

2. Tout Etat contractant prend également les mesures nécessaires
pour établir sa compétence aux fins de connaître des infractions pré-
vues aux alinéas a), b) et c) du paragraphe 1 de l’article premier,
ainsi qu'au paragraphe 2 du même article, pour autant que ce der-
nier paragraphe concerne lesdites infractions, dans le cas où l’auteur
présumé de l’une d’elles se trouve sur son territoire et où ledit Etat
ne l’extrade pas conformément à l’article 8 vers l’un des Etats visés
au paragraphe 1 du présent article.

3. La présente convention n’écarte aucune compétence pénale
exercée conformément aux lois nationales.»

Pour sa part, l’article 6 porte:

14

«1. S'il estime que les circonstances le justifient, tout Etat contrac-
tant sur le territoire duquel se trouve l’auteur ou l’auteur présumé de
Vinfraction assure la détention de cette personne ou prend toutes
mesures nécessaires pour assurer sa présence. Cette détention et ces
mesures doivent être conformes à la législation dudit Etat; elles ne
peuvent être maintenues que pendant le délai nécessaire à l’engage-
ment de poursuites pénales ou d’une procédure d’extradition.
126

CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

2. Ledit Etat procède immédiatement à une enquête préliminaire
en vue d'établir les faits.

3. Toute personne détenue en application du paragraphe 1 du pré-
sent article peut communiquer immédiatement avec le plus proche
représentant qualifié de l’Etat dont elle a la nationalité; toutes facilités
lui sont accordées à cette fin.

4. Lorsqu'un Etat a mis une personne en détention conformé-
ment aux dispositions du présent article, il avise immédiatement de
cette détention, ainsi que des circonstances qui la justifient, les Etats
mentionnés au paragraphe 1 de l’article 5, l'Etat dont la personne
détenue a la nationalité et, s’il le juge opportun, tous autres Etats
intéressés. L’Etat qui procède à l'enquête préliminaire visée au pa-
ragraphe 2 du présent article en communique rapidement les
conclusions auxdits Etats et leur indique s’il entend exercer sa com-
pétence.»

L'article 7 est libellé dans les termes suivants:

«L’Etat contractant sur le territoire duquel l’auteur présumé de
lune des infractions est découvert, s’il n’extrade pas ce dernier, sou-
met l’affaire, sans aucune exception et que l'infraction ait ou non été
commise sur son territoire, à ses autorités compétentes pour l’exer-
cice de l’action pénale. Ces autorités prennent leur décision dans les
mêmes conditions que pour toute infraction de droit commun de
caractère grave conformément aux lois de cet Etat.»

Enfin, aux termes de l’article 8:

15

«1, Les infractions sont de plein droit comprises comme cas
d’extradition dans tout traité d’extradition conclu entre Etats
contractants. Les Etats contractants s'engagent à comprendre les
infractions comme cas d’extradition dans tout traité d’extradition à
conclure entre eux.

2. Si un Etat contractant qui subordonne l’extradition à l’exis-
tence d’un traité est saisi d’une demande d’extradition par un autre
Etat contractant avec lequel il n’est pas lié par un traité d’extradi-
tion, il a la latitude de considérer la présente convention comme
constituant la base juridique de l’extradition en ce qui concerne les
infractions. L’extradition est subordonnée aux autres conditions pré-
vues par le droit de l’Etat requis.

3. Les Etats contractants qui ne subordonnent pas l’extradition à
l'existence d’un traité reconnaissent les infractions comme cas
d’extradition entre eux dans les conditions prévues par le droit de
l'Etat requis.»

4, Entre Etats contractants, les infractions sont considérées aux
fins d’extradition comme ayant été commises tant au lieu de leur per-
pétration que sur le territoire des Etats tenus d’établir leur compé-
tence en vertu des alinéas b), c) et d) du paragraphe 1 de l’article 5.»
127 CONVENTION DE MONTREAL DE 1971 (ARRÊT)

28. Au vu des positions exprimées par les Parties, la Cour constate
qu'il existe entre elles non seulement un différend de nature générale tel
que défini au paragraphe 24 ci-dessus, mais aussi un différend spécifique
qui concerne l'interprétation et l’application de l’article 7 — lu conjoin-
tement avec l’article 1, l’article 5, l’article 6 et l’article 8 — de la conven-
tion de Montréal; conformément au paragraphe 1 de l’article 14 de la
convention, il appartient à la Cour de trancher ce différend.

*

29. Par ailleurs, la Libye a soutenu, dans sa requéte et son mémoire,
que, dès lors qu’elle avait entamé son enquête judiciaire à V’égard des
deux auteurs présumés de l’infraction, le défendeur était tenu, aux termes
du paragraphe 1 de l’article 11 de la convention de Montréal, de remettre
aux autorités libyennes tous les éléments de preuve en sa possession
concernant l’infraction en cause. Or, de j’avis de la Libye, les Etats-Unis
ne se sont pas dûment acquittés de cette obligation puisqu'ils «n’ont
fourni aucune information».

30. A ce propos, les Etats-Unis reconnaissent que «[l’Jarticle 11 consti-
tue la seule disposition, parmi celles énumérées dans les griefs de la Libye,
qui pourrait mettre une obligation quelconque à la charge d’un Etat
autre que la Libye». Toutefois, ils prétendent que «l'obligation expri-
mée à l’article 11 a un caractère très général», et qu’ils ont «satisfait à [cette]
obligation générale». Ils exposent à cet égard que, «[lle 21 novembre 1991,
les Etats-Unis ont transmis à la Libye, par l’entremise du Gouvernement
belge, des copies de l’acte d’accusation des deux Libyens par le Grand
Jury». Ils soutiennent également que «l’article 11 préserve le droit des
Etats-Unis, en vertu de leur législation, de refuser de divulguer des détails
supplémentaires de l’enquête, notamment des éléments de preuve éma-
nant de sources confidentielles». Les Etats-Unis observent au demeurant
ce qui suit:

«D'un point de vue pratique, il est difficile de comprendre com-
ment la Cour peut définir d’autres formes spécifiques d’entraide
devant être accordées en vertu de l’article 11. La solution consistant
pour la Cour à essayer d’introduire dans l’article 11 des éléments de
détail concernant le niveau d’assistance requis — par exemple la
communication des dépositions des témoins ou d’autres informa-
tions — serait tout simplement inapplicable et risquerait d'empêcher
toute coopération dans un domaine que les rédacteurs de la conven-
tion de Montréal se sont délibérément abstenus de réglementer.»

31. L'article 11 de la convention de Montréal est ainsi libellé:

«1. Les Etats contractants s’accordent l’entraide judiciaire la plus
large possible dans toute procédure pénale relative aux infractions.
Dans tous les cas, la loi applicable pour l’exécution d’une demande
d’entraide est celle de Etat requis. :

2. Toutefois, les dispositions du paragraphe 1 du présent ar-

16
128 CONVENTION DE MONTREAL DE 1971 (ARRÊT)

ticle n’affectent pas les obligations découlant des dispositions de tout
autre traité de caractère bilatéral ou multilatéral qui régit ou régira,
en tout ou en partie, le domaine de l’entraide judiciaire en matière
pénale. »

32. Considérant les positions des Parties quant aux obligations
imposées par l’article 11 de la convention de Montréal, la Cour conclut
qu’il existe également entre elles un différend qui concerne l’interpréta-
tion et l’application de cette disposition; conformément au paragraphe 1
de l’article 14 de la convention, il appartient à la Cour de trancher ce
différend.

*

33. La Libye, dans le dernier état de ses conclusions, demande enfin a
la Cour de juger que

«les Etats-Unis sont juridiquement tenus de respecter le droit de la
Libye à ce que [la convention de Montréal] ne soit pas écartée par
des moyens qui seraient au demeurant en contradiction avec les prin-
cipes de la Charte des Nations Unies et du droit international géné-
ral de caractère impératif qui prohibent l’utilisation de la force et la
violation de la souveraineté, de l'intégrité territoriale, de légalité
souveraine des Etats et de leur indépendance politique».

34. Les Etats-Unis soutiennent qu’il n’appartient pas à la Cour, sur la
base du paragraphe 1 de l’article 14 de la convention de Montréal, de se
prononcer sur la licéité des actions, au demeurant conformes au droit
international, engagées par le défendeur en vue d’obtenir la livraison des
deux auteurs présumés de l’infraction. Ils en déduisent que la Cour n’a
pas compétence pour connaître des conclusions présentées sur ce point
par la Libye.

35. La Cour ne saurait accueillir argumentation ainsi formulée. Il lui
appartient en effet de juger, sur la base du paragraphe 1 de l’article 14 de
la convention de Montréal, de la licéité des actions critiquées par la
Libye, dans la mesure où ces actions seraient contraires aux dispositions
de la convention de Montréal.

%

36. Dans l’instance, les Etats-Unis ont cependant affirmé que, quand
bien même la convention de Montréal conférerait à la Libye les droits
qu’elle revendique, ceux-ci ne pourraient être exercés en l’espèce, au motif
qu’ils auraient été supplantés par les résolutions 748 (1992) et 883 (1993)
du Conseil de sécurité qui, en vertu des articles 25 et 103 de Ia Charte des
Nations Unies, prévalent sur tous droits et obligations créés par la
convention de Montréal. Le défendeur a aussi avancé que, du fait de
l'adoption de ces résolutions, le seul différend qui existerait désormais
opposerait la Libye au Conseil de sécurité; or il s’agirait 1a, à l'évidence,

17
129 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

d’un différend qui n’entrerait pas dans les prévisions du paragraphe 1 de
l’article 14 de la convention de Montréal et dont la Cour ne pourrait dès
lors connaître.

37. La Cour ne saurait accueillir cette argumentation. Les résolu-
tions 748 (1992) et 883 (1993) du Conseil de sécurité ont en effet été adop-
tées après le dépôt de la requête, le 3 mars 1992. Or, conformément à une
jurisprudence constante, si la Cour était compétente à cette date, elle l’est
demeurée; l’intervention ultérieure des résolutions susvisées ne saurait
affecter une compétence déjà établie (voir Nottebohm, exception prélimi-
naire, arrêt, C.IJ. Recueil 1953, p. 122; Droit de passage en territoire
indien, exceptions préliminaires, arrêt, C.I.J. Recueil 1957, p. 142).

x x

38. Au vu de ce qui précède, la Cour conclut que l’exception d’incom-
pétence tirée par les Etats-Unis de l’absence alléguée de différend entre
les Parties concernant l'interprétation ou l’application de la convention
de Montréal doit être rejetée, et qu’elle a compétence pour connaître des
différends qui opposent la Libye aux Etats-Unis en ce qui concerne
l'interprétation ou l’application des dispositions de cette convention.

x À x

39. La Cour passera maintenant à l’examen de l’exception des Etats-
Unis selon laquelle la requête libyenne n’est pas recevable.

40. Les Etats-Unis soulignent que les mesures auxquelles s’oppose la
Libye sont celles prises par le Conseil de sécurité aux termes des résolu-
tions 731 (1992), 748 (1992) et 883 (1993):

a) déterminant que le défaut, de la part de la Libye, de répondre plei-
nement et efficacement aux requêtes lui demandant de livrer les deux
accusés, en vue de leur jugement aux Etats-Unis ou au Royaume-Uni,
constitue une menace contre la paix et la sécurité internationales;

b) décidant que le Gouvernement libyen doit se conformer à ces re-
quêtes;

c) imposant des sanctions économiques et d’autres mesures pour obliger
la Libye à se conformer auxdites requêtes.

Selon les Etats-Unis, la Libye se serait efforcée, en saisissant la Cour,
de «défaire les décisions du Conseil». Ils observent que, même si la Libye
pouvait présenter des demandes valables en vertu de la convention de
Montréal, celles-ci seraient «supplantées» par les décisions applicables
prises par le Conseil de sécurité en vertu du chapitre VIT de la Charte, qui
imposent des obligations différentes. Lesdites décisions auraient ainsi éta-
bli les règles régissant le différend entre la Libye et les Etats-Unis; ces
règles — et non pas la convention de Montréal — définiraient les obli-

18
130 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

gations des Parties; et les prétentions libyennes fondées sur la convention
seraient donc irrecevables. Les Etats-Unis font en outre valoir que, si la
Cour devait

«affirmer [sa ] compétence pour examiner au fond, par voie d’excep-
tion, la validité des résolutions 731 (1992), 748 (1992) et 883 (1993)
du Conseil de sécurité, la requête de la Libye devrait néanmoins être
rejetée au stade des exceptions préliminaires, parce que cette requête
n’est pas recevable».

41. La Libye soutient pour sa part qu’il ressort des termes mêmes
des résolutions 731 (1992), 748 (1992) et 883 (1993) que le Conseil de
sécurité n’a jamais exigé qu'elle livre ses nationaux aux Etats-Unis ou au
Royaume-Uni; à l’audience, elle a indiqué que telle était bien toujours
«la thèse principale de la Libye». Elle ajoute qu’il convient pour la Cour
d'interpréter lesdites résolutions «en conformité avec la Charte, qui
détermine leur validité» et que la Charte interdit au Conseil d’obliger
la Libye à livrer ses nationaux aux Etats-Unis ou au Royaume-Uni. Et
la Libye de conclure que sa requête est recevable «en ce que la Cour
peut utilement. se prononcer sur l'interprétation et l’application de la
convention de Montréal ... indépendamment des effets juridiques des réso-
lutions 748 (1992) et 883 (1993)».

La Libye observe au demeurant que les arguments des Etats-Unis
fondés sur les dispositions de la Charte soulévent des problémes qui ne
présentent pas un caractère exclusivement préliminaire, mais relèvent du
fond du différend. Elle fait valoir, en particulier, que la question de leffet
des résolutions du Conseil de sécurité n’a pas un caractére exclusivement
préliminaire, dans la mesure ou les résolutions considérées sont invoquées
par les Etats-Unis. pour écarter l’application de la convention de Mon-
tréal, et alors même que la Libye est fondée à contester que ces résolu-
tions lui soient opposables.

42. La Libye appelle en outre l’attention de la Cour sur le principe
selon lequel «[l]a date critique à retenir pour déterminer la recevabilité
d’une requête est celle de son dépôt» (Actions armées frontalières et
transfrontalières (Nicaragua c. Honduras), compétence et recevabilité,
arrêt, CLJ. Recueil 1988, p. 95, par. 66). Elle observe à cet égard que sa
requête a été introduite le 3 mars 1992; que les résolutions 748 (1992) et
883 (1993) du Conseil de sécurité ont été adoptées les 31 mars 1992 et
11 novembre 1993 respectivement; et que la résolution 731 (1992) du
21 janvier 1992 n’a pas été adoptée en vertu du chapitre VII de la Charte
des Nations Unies et ne constituait qu’une simple recommandation. En
conséquence, la Libye soutient que sa requête est en tout état de cause
recevable.

43. De l’avis de la Cour, il y a lieu de retenir cette dernière conclusion
de la Libye. La date du 3 mars 1992 à laquelle la Libye a déposé sa
requête est en effet la seule date pertinente aux fins d’apprécier la rece-
vabilité de celle-ci. Les résolutions 748 (1992) et 883 (1993) du Conseil de
sécurité ne sauraient être prises en considération à cet égard dès lors

19
131 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

qu'elles ont été adoptées à une date ultérieure. Quant à la résolution 731
(1992) du Conseil de sécurité, adoptée avant le dépôt de la requête, elle ne
saurait constituer un obstacle juridique à la recevabilité de celle-ci car il
s'agissait d’une simple recommandation sans effet contraignant, comme
le reconnaissent d’ailleurs les Etats-Unis eux-mêmes. La requête libyenne
ne saurait par suite être déclarée irrecevable pour ces motifs. .

44, Au vu de ce qui précède, la Cour conclut qu’il y a lieu de rejeter
l'exception d’irrecevabilité tirée par les Etats-Unis des résolutions 748
(1992) et 883 (1993) du Conseil de sécurité, et que la requête de la Libye
est recevable.

x * x

45. La Cour se penchera a présent sur la troisiéme exception soulevée
par les Etats-Unis. Selon cette exception, il n’y aurait plus lieu à statuer
sur les demandes de la Libye car les résolutions 748 (1992) et 883 (1993)
du Conseil de sécurité les auraient privées de tout objet; tout arrêt que la
Cour pourrait rendre sur lesdites demandes serait désormais condamné à
être dépourvu d’effet pratique.

La Cour a déjà reconnu à plusieurs reprises par le passé que des évé-
nements postérieurs à introduction d’une requête peuvent «prive(r]
ensuite la requête de son objet» (Actions armées frontalières et transfron-
talières (Nicaragua c. Honduras), compétence et recevabilité, arrêt, CI.J.
Recueil 1988, p. 95, par. 66) et «qu’il n’y a dès lors pas lieu à statuer»
(Essais nucléaires (Australie c. France), arrêt, CIJ. Recueil 1974,
p. 272, par. 62) (cf. Cameroun septentrional, arrêt, C.I.J. Recueil 1963,
p. 38).

Ainsi formulée, l'exception du défendeur se présente comme une excep-
tion de non-lieu et doit être examinée dans le cadre de cette jurispru-
dence.

46. La Cour doit s’assurer qu’une telle exception entre bien dans les
prévisions de l’article 79 du Règlement, invoqué par le défendeur. Cet ar-
ticle vise, en son paragraphe 1, «[t]oute exception à la compétence de la
Cour ou à la recevabilité de la requête ou toute autre exception» (les ita-
liques sont de la Cour); son champ d’application ratione materiae n’est
donc pas limité aux seules exceptions d’incompétence ou d’irrecevabilité.
Mais, pour être couverte par l’article 79, une exception doit en outre
revêtir un caractère «préliminaire». Le paragraphe 1 de l’article 79 du
Règlement qualifie de «préliminaire» une exception «sur laquelle le
défendeur demande une décision avant que la procédure sur le fond se
poursuive». Il ne fait pas de doute que, d’un point de vue formel, l’excep-
tion ici envisagée satisfasse à cette condition. La Cour relèvera au demeu-
. rant que le défendeur cherche, en l’occurrence, à faire prévaloir la préten-
tion selon laquelle les décisions du Conseil de sécurité ne pourraient
donner lieu à aucun recours contentieux devant la Cour, alors même
qu’elles statueraient sur des droits que le demandeur prétend tirer d’un
texte conventionnel, ou pour le moins qu’elles affecteraient directement

20
132 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

ceux-ci; et que le défendeur entend ainsi écarter d’emblée tout examen
par la Cour des demandes introduites par le demandeur et mettre immé-
diatement fin à la procédure engagée par celui-ci. Dans la mesure où
Pexception de non-lieu soulevée par les Etats-Unis a effectivement pour
objet d'empêcher in limine tout examen de l'affaire au fond, où son
«effet, si elle était retenue par la Cour, serait de mettre fin à la procé-
dure» et où «il conviendrait, par conséquent, pour la Cour de s’[en] occu-
per avant d’aborder le fond» (Chemin de fer Panevezys-Saldutiskis,
arrêt, 1939, C.P.J.I. série AIB n° 76, p. 16), cette exception possède un
caractère préliminaire et entre bien dans les prévisions de l’article 79 du
Règlement.

Il est par ailleurs constant que ladite exception a été formulée par écrit
dans le délai fixé pour le dépôt du contre-mémoire et a de ce fait été pré-
sentée selon les modalités prescrites à l’article 79.

47. La Libye ne conteste aucun de ces points. Elle ne soutient nulle-
ment que l’exception ainsi tirée par les Etats-Unis des résolutions 748
(1992) et 883 (1993) du Conseil de sécurité serait une exception de fond
qui n’entrerait pas dans les prévisions de l’article 79 du Règlement; et elle
ne prétend pas davantage que cette exception n'aurait pas été introduite
de manière appropriée. Ce que la Libye soutient, c’est que ladite excep-
tion — comme l’exception d’irrecevabilité soulevée par les Etats-Unis, et
pour les mêmes motifs (voir paragraphe 41 ci-dessus) — relève de la caté-
gorie de celles que le paragraphe 7 de l’article 79 du Règlement qualifie
d’exceptions «n’afyant] pas dans les circonstances de l'espèce un carac-
tère exclusivement préliminaire».

Les Etats-Unis considèrent au contraire que l'exception en cause
possède un «caractère exclusivement préliminaire» au sens de cette même
disposition; ils font notamment valoir, à l'appui de leur thèse, que cette
exception n’exige pas «de se prononcer sur les faits contestés ou d’exa-
miner des éléments de preuve».

C’est donc sur la question du caractère «exclusivement» ou «non
exclusivement» préliminaire de l’exception ici envisagée que les Parties
s’opposent et que la Cour doit à présent se prononcer:

48. La formulation qui apparaît aujourd’hui au paragraphe 7 de l’ar-
ticle 79 du Règlement a été adoptée par la Cour en 1972. La Cour a eu
l’occasion d’en examiner la portée dans les arrêts qu’elle a rendus, en
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, le 26 novembre 1984 (compétence et recevabilité, arrêt, C.LJ.
Recueil 1984, p. 425-426) et le 26 juin 1986 (fond, arrêt, C.LJ. Recueil

_ 1986, p. 29-31), respectivement. Comme la Cour la rappelé dans le
second de ces arréts,

«[djans le Règlement remontant à 1936 (qui sur ce point repre-
nait une pratique elle-même antérieure), la Cour avait la faculté de

21
133 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

joindre une exception au fond «lorsque les intérêts de la bonne
administration de la justice lui en [faisait] un devoir» (Chemin de
fer Panevezys-Saldutiskis, C.P.JI. série AIB n° 75, p. 56) et en
particulier lorsque en statuant sur les exceptions elle risquait «soit
de trancher des questions qui appartiennent au fond de l’affaire, soit
d’en préjuger la solution» (ibid.)» (C.IJ. Recueil 1986, p. 29-30,
par. 39).

Toutefois, l'exercice de cette faculté présentait un danger,

«à savoir que la Cour ne se prononce en définitive que sur la base de
l’exception préliminaire, et cela après avoir imposé aux parties un
débat exhaustif sur le fond ... ce qui [était bien] arrivé dans les faits
(Barcelona Traction, Light and Power Company, Limited, deuxième
phase, C.J. Recueil 1970, p. 3). Pour certains, on ne faisait ainsi
que prolonger inutilement une procédure longue et coûteuse.» (Ibid. ,
p. 30, par. 39.)

La Cour s’était alors trouvée devant le choix suivant:

«reviser le Règlement de manière à exclure ... toute jonction au fond,
ce qui aurait obligé à se prononcer sur toutes les exceptions au stade
préliminaire, ou rechercher une solution plus souple» (ibid, p. 30,
par. 40).

La solution retenue en 1972 avait finalement consisté non pas à exclure
toute faculté d’examen d’une exception préliminaire au fond, mais à limi-
ter l'exercice de cette faculté, en en précisant plus strictement les condi-
tions. Et la Cour de conclure, à propos de la nouvelle disposition alors
adoptée:

«Elle présente donc un avantage certain: en qualifiant certaines
exceptions de préliminaires, elle montre bien que, lorsqu'elles pré-
sentent exclusivement ce caractère, les exceptions doivent être tran-
chées sans délai, mais que, dans le cas contraire, et notamment lors-
que ce caractère n’est pas exclusif puisqu'elles comportent à la fois
des aspects préliminaires et des aspects de fond, elles devront être
réglées au stade du fond. Ce procédé tend d’autre part à décourager
toute prolongation inutile de la procédure au stade de la compé-
tence.» (Ubid., p. 31, par. 41.)

49. La Cour doit donc rechercher en l’espèce si Pexception des Etats-
Unis ici considérée comporte ou non «a la fois des aspects préliminaires
et des aspects de fond».

Cette exception s’attache a de multiples aspects du litige. En soutenant
que les résolutions 748 (1992) et 883 (1993) du Conseil de sécurité ont
privé les demandes de la Libye de tout objet, les Etats-Unis tentent
d'obtenir de la Cour une décision de non-lieu qui mettrait immédiate-
ment fin à l’instance. Or, en sollicitant une telle décision, les Etats-Unis
en sollicitent, en réalité, au moins deux autres, que le prononcé d’un non-
lieu postulerait nécessairement: d’une part une décision établissant que

22
134 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

les droits revendiqués par la Libye aux termes de la convention de
Montréal sont incompatibles avec les obligations découlant pour elle des
résolutions du Conseil de sécurité; et d’autre part une décision faisant
prévaloir ces obligations sur ces droits par le jeu des articles 25 et 103
de la Charte.

Il ne fait dès lors pas de doute pour la Cour que les droits de la Libye
au fond seraient non seulement touchés par une décision de non-lieu ren-
due à ce stade de la procédure, mais constitueraient, à maints égards,
Pobjet même de cette décision. L’exception soulevée par les Etats-Unis
sur ce point a le caractère d’une défense au fond. De l’avis de la Cour,
cette exception fait bien plus qu’«effleurer des sujets appartenant au fond
de l'affaire» (Certains intérêts allemands en Haute-Silésie polonaise,
compétence, arrêt n° 6, 1925, C.P.J.I. série A n° 6, p. 15); elle est «inex-
tricablement liée» à celui-ci (Barcelona Traction, Light and Power Com-
pany, Limited, exceptions préliminaires, arrêt, C.J. Recueil 1964, p. 46).

La Cour relèvera d’ailleurs que les Etats-Unis ont eux-mêmes abordé
de nombreux problèmes de fond dans leurs écritures et leurs plaidoiries à
ce stade et qu’ils ont sotiligné que ces problèmes avaient fait l’objet de
débats exhaustifs devant la Cour; ce gouvernement a ainsi implicitement
reconnu l'existence entre l’exception soulevée et le fond du litige d’une
«connexité ... intime» (Barcelona Traction, Light and Power Company,
Limited, exceptions préliminaires, arrêt, C.J. Recueil 1964, p. 46, et
référence à Paÿzs, Csäky,. Esterhazy, ordonnance du 23 mai 1936, C.P.J.I.
série A/B n° 66, p. 9).

Si la Cour devait statuer sur cette exception, elle statuerait donc
immanquablement sur le fond; or, en invoquant le bénéfice des disposi-
tions de l’article 79 du Règlement, le défendeur a mis en œuvre une pro-
cédure qui vise précisément à empêcher la Cour de ce faire.

La Cour conclut de ce qui précède que l’exception des Etats-Unis selon
laquelle il n’y aurait plus lieu à statuer sur les demandes libyennes car
elles auraient été privées de tout objet n’a pas un «caractère exclusive-
ment préliminaire» au sens de cet article.

50. Ayant établi sa compétence et conclu à la recevabilité de la requête,
la Cour pourra connaître de cette exception dans le cadre de son examen
de l’affaire au fond.

x * +

Si. Enfin, les Etats-Unis ont sollicité de la Cour à titre subsidiaire, au
cas où, en dépit de leurs exceptions, celle-ci se déclarerait compétente et
jugerait la requête recevable, qu’elle «résfolve] l’affaire au fond dès main-
tenant» en décidant, à titre préliminaire, qu’il ne peut être donné suite
aux mesures demandées par la Libye.

Comme la Cour l’a déjà rappelé, c’est le défendeur qui a entendu invo-
quer en l'espèce le bénéfice des dispositions de l’article 79 du Règlement.
En soulevant des exceptions préliminaires, il a fait un choix procédural

23
135 CONVENTION DE MONTREAL DE 1971 (ARRÊT)

dont l’effet est, selon les termes exprès du paragraphe 3 de l’article 79, de
suspendre la procédure sur le fond. La Cour ne saurait par suite faire
droit à la demande des Etats-Unis.

x * %

52. Conformément au paragraphe 7 de l’article 79 du Règlement, les
délais pour la suite de la procédure seront fixés ultérieurement par la
Cour.

53. Par ces motifs,
La Cour,

1) a) Par treize voix contre deux,

Rejette l'exception d’incompétence tirée par les Etats-Unis de l’absence
alléguée de différend entre les Parties concernant l'interprétation ou
Papplication de la convention de Montréal du 23 septembre 1971;

pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Koroma, Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges;
M. El-Kosheri, juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; M. Oda, juge:

b) Par treize voix contre deux,

Dit qu’elle a compétence, sur la base du paragraphe 1 de l’article 14 de
la convention de Montréal du 23 septembre 1971, pour connaître des dif-
férends qui opposent la Libye aux Etats-Unis en ce qui concerne l’inter-
prétation ou l’application des dispositions de cette convention;

POUR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Koroma, Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges;
M. El-Kosheri, juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; M. Oda, juge;

2) a) Par douze voix contre trois,

Rejette l'exception d’irrecevabilité tirée par les Etats-Unis des résolu-

tions 748 (1992) et 883 (1993) du Conseil de sécurité;

POUR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Guillaume, Ranjeva, Shi, Fleischhauer, Koroma,
Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges; M. El-Kosheri,
juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; MM. Oda, Herczegh, juges;

24
136 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

5} Par douze voix contre trois,

Dit que la requête déposée par la Libye le 3 mars 1992 est recevable;

POUR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Guillaume, Ranjeva, Shi, Fleischhauer, Koroma,
Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges; M. El-Kosheri,
juge ad hoc;

CONTRE: M. Schwebel, président de la Cour; MM. Oda, Herczegh, juges;

3) Par dix voix contre cinq,

Déclare que exception des Etats-Unis, selon laquelle il n’y aurait plus
lieu à statuer sur les demandes de la Libye car les résolutions 748 (1992)
et 883 (1993) du Conseil de sécurité les auraient privées de tout objet, n’a
pas, dans les circonstances de l’espèce, un caractère exclusivement préli-
minaire.
pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; MM. Bedjaoui, Ranjeva, Shi, Koroma, Vereshchetin, Parra-
Aranguren, Kooijmans, Rezek, juges; M. El-Kosheri, juge ad hoc;

CONTRE: M. Schwebel, président de la Cour ; MM. Oda, Guillaume, Herczegh,
Fleischhauer, juges.

Fait en frangais et en anglais, le texte francais faisant foi, au Palais de
la Paix, à La Haye, le vingt-sept février mil neuf cent quatre-vingt-dix-
huit, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et les autres seront transmis respectivement au Gouvernement
de la Grande Jamahiriya arabe libyenne populaire et socialiste et au
Gouvernement des Etats-Unis d'Amérique.

| Le vice-président,
_ (Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

MM. BEDJAOUI, RANJEVA et KOROMA, juges, joignent une déclaration
commune à l’arrét; MM. GUILLAUME et FLEISCHHAUER, juges, joignent
une déclaration commune à l'arrêt; Mi. HERCZEGH, juge, joint une décla-
ration à Parrét.

MM. Koozmans et REZEK, juges;joignent à l’arrêt les exposés de leur
opinion individuelle.

25
137 CONVENTION DE MONTRÉAL DE 1971 (ARRÊT)

M. ScHWEBEL, président de la Cour, et M. Opa, juge, joignent à l’arrét
les exposés de leur opinion dissidente.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

26
